Citation Nr: 1429557	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post cervical fusion with spondylolisthesis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to July 1975 and from May 1984 to September 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which the RO granted entitlement to service connection for status post cervical fusion with spondylolisthesis and degenerative joint disease effective December 28, 2011, and assigned a noncompensable (zero percent) evaluation for the disability effective that same date.

In a November 2012 rating decision, the RO assigned a temporary 100 percent disability rating for the cervical spine disability pursuant to 38 C.F.R. § 4.30 (2013) effective from August 14, 2012, to November 30, 2012.  The Veteran did not appeal that determination.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA records.

In October 2013, the Board remanded the increased rating claim regarding the cervical spine for further development.

In a May 2014 rating decision, the Appeals Management Center (AMC) assigned a 10 percent disability for the cervical spine disability from December 28, 2011, to August 13, 2012, and since December 1, 2012.

A January 2014 VA examiner noted that the Veteran's cervical spine disability impacts his ability to work and cited the fact that he is receiving Social Security disability benefits.  This evidence raises the issue of entitlement to TDIU.  The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law it is essentially a component of the claim for a higher rating for the cervical spine disability.  In light of the above, the issues are as stated on the title page.

As noted in the October 2013 remand, the Veteran testified about neurological symptomatology in both of his upper extremities.  See hearing transcript, pages 8-9.  It appears that issues of entitlement to service connection for a right upper extremity neurological disorder and entitlement to an increased rating for radiculopathy and numbness of the left upper extremity associated with status post cervical fusion with spondylolisthesis and degenerative joint disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of evidence shows that from December 28, 2011, to August 13, 2012, and since December 1, 2012, status post cervical fusion with spondylolisthesis and degenerative joint disease has not been manifested by any of the following: forward flexion of the cervical spine not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or any incapacitating episodes of intervertebral disc syndrome over a 12-month period.


CONCLUSION OF LAW

From December 28, 2011, to August 13, 2012, and since December 1, 2012, the criteria for an initial rating in excess of 10 percent for status post cervical fusion with spondylolisthesis and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim arises from his disagreement with the initial evaluation of the disability on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in December 2011, and January, February, and March 2014 correspondence Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.  Pursuant to the October 2013 remand, the AMC asked the Veteran in the January 2014 correspondence to identify treatment for his cervical spine disability.  This claim was most recently readjudicated in a supplemental statement of the case issued in May 2014.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO and AMC obtained the Veteran's service and VA treatment records, include VA treatment records obtained pursuant to the October 2013 remand, and afforded him VA examinations for his cervical spine disability, to include pursuant to the remand.  Private treatment records were obtained pursuant to the remand.

A report of a May 2012 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected cervical spine disability.  The report of the January 2014 VA examination reflects that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected cervical spine disability.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

In light of the above, to include the discussion of the post-remand examination, VA complied with the directives of the October 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.





Governing law and regulations

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 5010, arthritis due to trauma is rated on limitation of motion of affected parts, as degenerative arthritis.  In the absence of limitation of motion, a 10 percent disability rating is warranted when there is involvement of two or more major joint or two or more minor joints.  When the limitation of motion of the affected part is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The cervical vertebrae are considered groups of minor joints rated ratable on a parity with major joints.  38 C.F.R. § 4.45.

The cervical spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine...............100

Unfavorable ankylosis of the entire thoracolumbar spine ...............................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.......................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine...............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.............................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height........................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2013).

The normal range of motion of the cervical spine is the following: forward flexion, extension, right lateral flexion, and left lateral flexion all to 45 degrees; and right and left rotation to 80 degrees.  38 C.F.R. § 4.71a, Plate V (2013).

Analysis

The RO and the AMC have rated the cervical spine disability under Diagnostic Code 5010-5242 (arthritis due to trauma - degenerative arthritis of the spine).

The January 2014 VA examiner noted that the Veteran had intervertebral disc syndrome of the cervical spine.  Thus, in determining whether an increased rating is warranted for the service-connected status post cervical fusion with spondylolisthesis and degenerative joint disease, it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disorder.  However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, there is no medical evidence distinguishing the symptomatology of the service-connected status post cervical fusion with spondylolisthesis and degenerative joint disease from the intervertebral disc syndrome.

The weight of evidence shows that from December 28, 2011, to August 13, 2012, and since December 1, 2012, status post cervical fusion with spondylolisthesis and degenerative joint disease has not been manifested by any of the following: forward flexion of the cervical spine not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or any incapacitating episodes of intervertebral disc syndrome over a 12-month period.

At the May 2012 VA examination, forward flexion of the cervical spine was to 45 degrees.  The remaining range-of-motion testing was the following: extension was to 45 degrees; lateral flexion was to 45 degrees, bilaterally; and lateral rotation was to 80 degrees, bilaterally.  The combined range of motion of the cervical spine was 340 degrees.  There was no guarding or muscle spasm of the cervical spine.  The examiner noted that the Veteran did not have intervertebral disc syndrome of the cervical spine.

At the January 2014 VA examination, forward flexion of the cervical spine was to 40 degrees.  The remaining range-of-motion testing was the following: extension was to 40 degrees; right lateral flexion was to 35 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 45 degrees; and left lateral rotation was to 40 degrees.  The combined range of motion of the cervical spine was 230 degrees.  The Veteran did not have muscle spasm or guarding of the cervical spine resulting in an abnormal gait or abnormal spinal contour.  The examiner noted that the Veteran did have intervertebral disc syndrome of the cervical spine, but that he had not had any incapacitating episodes over the past 12 months due to intervertebral disc syndrome.

Private and VA treatment records also do not show that he had not had any incapacitating episodes during a 12-month period due to intervertebral disc syndrome.

In short, a rating in excess of 10 percent is not warranted under Diagnostic Code 5242.  Service connection is also in effect for radiculopathy and numbness of the left upper extremity associated with the cervical spine disability and a 20 percent evaluation has been assigned for that disability.  The combined rating for the orthopedic and neurological disabilities involving the cervical spine is 30 percent.  See 38 C.F.R. § 4.25 (2013).  

Similarly, in the absence of medical evidence showing incapacitating episodes of intervertebral disc syndrome of the cervical spine, a higher rating under Diagnostic Code 5243 is warranted.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 regarding the cervical spine disability.  At the May 2012 VA examination, there was no objective evidence of painful motion on range-of-motion testing.  The Veteran did not have any additional limitation of range of motion of the cervical spine following repetitive-use testing nor did he have any functional loss or impairment of the cervical spine following repetitive-use testing.

At the January 2014 VA examination, although the Veteran complained of constant pain in the neck, there was no objective evidence of painful motion on range-of-motion testing.  The range of motion in the cervical spine after repetitive-use testing with three repetitions was the following: forward flexion was to 40 degrees; extension was to 40 degrees; right lateral flexion was to 35 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 45 degrees; and left lateral rotation was to 40 degrees. As noted by the examiner, there was no additional limitation in range of motion of the cervical spine following repetitive-use testing.  The only function loss or impairment of the cervical spine after repetitive use was less movement than normal.  The Veteran reported that flare-ups did not impact the function of the cervical spine.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  In light of the above, even with consideration of any less movement than normal after repetitive-use testing, there is no sufficient evidence based on the other findings to warrant a higher rating pursuant to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 for the cervical spine disability.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected cervical spine disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - some limitation of motion in all six planes as shown at the January 2014 VA examination - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The May 2012 VA examiner noted impact of the cervical spine disability on the claimant's ability to work is numbness in the left upper extremity.  The neurological disability of the left upper extremity is separately rated and thus the employment impairment from that disorder is not relevant to extraschedular consideration of the cervical spine disability alone.  The January 2014 VA examiner noted that the Veteran's cervical spine disability impacts his ability to work and cited the fact that he is receiving Social Security disability benefits.  The Social Security Administration records show, however, that he was granted Social Security disability benefits on the basis of back disorders and diabetic and other peripheral neuropathies as opposed to a neck disorder.  Moreover, the Board notes that a rating is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the service-connected status post cervical fusion with spondylolisthesis and degenerative joint disease from December 28, 2011, to August 13, 2012, and since December 1, 2012.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered.   Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial rating in excess of 10 percent for status post cervical fusion with spondylolisthesis and degenerative joint disease from December 28, 2011, to August 13, 2012, and since December 1, 2012, is denied.


REMAND

The Veteran should be afforded a VA examination addressing his unemployability.

With regard to the entitlement to a total disability rating based on individual unemployability, as noted above the claimant has raised the issues of entitlement to service connection for a right upper extremity neurological disorder and entitlement to an increased rating for radiculopathy and numbness of the left upper extremity associated with status post cervical fusion with spondylolisthesis and degenerative joint disease.  Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because the above-mentioned service-connection and increased-rating issues are inextricably intertwined and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the AOJ has not provided the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AOJ has also not provided the appellant notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The AOJ should undertake any additional development in response to a completed formal application.

2.  The AOJ should adjudicate the issues of entitlement to service connection for a right upper extremity neurological disorder and entitlement to an increased rating for radiculopathy and numbness of the left upper extremity associated with status post cervical fusion with spondylolisthesis and degenerative joint disease.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over these issues if he perfects an appeal thereto.

3.  Thereafter, the Veteran must be afforded a VA examination and determine whether he is unemployable due to service-connected disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to status post cervical fusion with spondylolisthesis and degenerative joint disease; radiculopathy and numbness of the left upper extremity associated with status post cervical fusion with spondylolisthesis and degenerative joint disease; degenerative joint disease of the left acromioclavicular joint; status post surgical release of left thoracic outlet syndrome; bilateral hearing loss; scar of the thoracic spine, status post surgical release, associated with status post surgical release of left thoracic outlet syndrome; and scar status post cervical fusion associated with status post cervical fusion with spondylolisthesis and degenerative joint disease.

The examiner should provide an opinion as to whether it at least as likely as not (probability of 50 percent or greater) that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected status post cervical fusion with spondylolisthesis and degenerative joint disease; radiculopathy and numbness of the left upper extremity associated with status post cervical fusion with spondylolisthesis and degenerative joint disease; degenerative joint disease of the left acromioclavicular joint; status post surgical release of left thoracic outlet syndrome; bilateral hearing loss; scar of the thoracic spine, status post surgical release, associated with status post surgical release of left thoracic outlet syndrome; scar status post cervical fusion associated with status post cervical fusion with spondylolisthesis and degenerative joint disease; and any other disability for which service connection is granted since the date of this remand.  The VA examiner cannot consider the appellant's age or non-service connected disorders in rendering the opinion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AOJ must adjudicate the issue of entitlement to TDIU. If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


